Citation Nr: 1024865	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-24 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran was previously represented by a state service 
organization.  In December 2008, that organization cancelled its 
representation in view of the fact that the Veteran had been 
working on his appeal with a non-VA accredited individual or 
group.  A July 2009 letter notifying the Veteran of the rating 
action taken in that month also informed him that he was 
unrepresented and could contact the RO for a list of veterans' 
service organizations.  The Board will thus approach this case 
with the understanding that the Veteran is pro se.  In this 
regard, the Board observes that the Veteran, in fact, referred to 
himself as "pro se" in a March 2008 lay statement.

Incidentally, the Board notes that the Veteran's claims folder 
contains a Statement of the Case dated in February 2005, which 
addresses the disability evaluations assigned in a June 2004 
rating decision for type II diabetes mellitus; residuals of a 
stroke in right upper and lower extremities; and diabetic 
retinopathy.  The claims folder also contains a letter dated in 
March 2008 from the RO to the Veteran, which informed him that 
the appeal period for the June 2004 rating decision had expired 
and provided him with notice of his appellate rights.  These 
matters are not before the Board on appeal.

The Board also notes that a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU) was granted in an April 2007 decision.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

While there is conflicting evidence as to whether the Veteran's 
PTSD precludes employment, there is no evidence suggesting both 
total occupational and social impairment; moreover, there is no 
evidence of such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

As noted below, multiple treatment providers have rendered Global 
Assessment of Functioning (GAF) scores pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 reflects a serious 
level of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A score in the range of 51 to 60 indicates moderate 
symptoms (e.g., a flattened affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  See also 38 
C.F.R. § 4.126(a) (an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).


In this case, there is some evidence of record suggesting that 
the Veteran is unable to work due to PTSD.  In statements from 
October 2005 and June 2007, Louise Glogau, M.A., L.P.A., noted 
isolating behaviors severely limiting the Veteran's ability to 
initiate or sustain social relationships.  Accordingly, this 
treatment provider found the Veteran to be "permanently disabled 
and unemployable."  These statements do suggest a more 
pronounced degree of occupational impairment than the VA 
psychiatric examination reports from April 2006 and May 2009.  
The April 2006 VA examination report does not contain an opinion 
as to unemployability, although the examiner assigned a GAF score 
of 60.  This score, under the DSM-IV, is indicative of moderate 
symptoms.  The May 2009 VA examination report contains a lower 
GAF score of 42, with the examiner noting that the Veteran had 
moderate to severe impairment in occupational functioning.  

A 100 percent evaluation for PTSD requires total occupational 
and social impairment.  Neither the private statements nor the 
VA examination reports indicate such a level of social 
impairment.  In the October 2005 private report, it was noted 
that the Veteran was estranged from his children, preferred to 
spend time alone, and had severe limitation in his ability to 
initiate or sustain social relationships.  However, the June 2007 
report indicates only "[s]ocial isolation" and estrangement 
from children, without further details.  During his May 2009 VA 
examination, the Veteran described only a "moderate impairment" 
in the quality of his relationship with his wife because of his 
irritability and self-isolation, and he noted that they were 
living together.  He stated that he went to the store in the very 
early morning to avoid people, as he was uncomfortable in crowds 
and social situations.  He also described going out to dinner 
with his wife about two times per month, noting that he only went 
if the restaurant was not crowded and that he would leave as soon 
as possible after the meal.  The examiner noted that this 
appeared to reflect "moderate to severe impairment" in social 
adjustment, as well as leisure activities.  These findings fall 
well short of a disability picture indicative of total social 
impairment.  

The Board further notes there is no suggestion from any of the 
cited reports indicating that the other symptoms listed in the 
criteria for a 100 percent evaluation have been shown, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name.  Rather, the 
Veteran denied suicidal and homicidal ideations and characterized 
himself as being moderately to severely depressed most of the 
time during his May 2009 VA examination.  Notably, during the 
examination, he also stated that he had undergone no treatment 
other than "occasionally seing a therapist but no more than a 
few times per year" and was on no medication.

The above findings are far more consistent with the criteria for 
a 70 percent evaluation than those for a 100 percent evaluation, 
and the Board further finds that there is no basis for a 
"staged" rating pursuant to Fenderson because the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability rating.  

Finally, the record does not contain evidence showing that PTSD 
alone has markedly interfered with the Veteran's employment 
status beyond that interference contemplated by the assigned 
evaluation.  There is also no indication that PTSD has 
necessitated any periods of hospitalization during the pendency 
of this appeal.  Rather, the assigned 70 percent evaluation 
contemplates a very high degree of social and occupational 
impairment consistent with the Veteran's disability picture.  The 
Board also notes that, while TDIU has been granted, this grant 
was predicated on multiple service-connected disabilities, the 
most severe of which include type II diabetes mellitus, residuals 
of a stroke, and diabetic neuropathy.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence does not support an initial evaluation in excess of 
70 percent for PTSD, and the Veteran's claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) with regard to the initial service connection claim was 
furnished to the Veteran in October 2005, prior to the appealed 
rating decision.  As this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  Moreover, in 
April 2006, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was most recently readjudicated in a July 2009 
Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has made sufficient 
efforts to obtain records corresponding to all relevant treatment 
described by the Veteran.  Additionally, the Veteran was afforded 
two VA examinations that were fully adequate to ascertain the 
symptoms and severity of his service-connected PTSD.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the claims file contains an April 2000 
Social Security Administration (SSA) disability benefits 
decision, but that the RO did not obtain the Veteran's records 
from the Social Security Administration, including medical 
documentation.  However, the Board does not find that these 
records would be relevant, as there is no indication in the 
decision that PTSD was among the physical disabilities considered 
by SSA in rendering its decision.  Moreover, service connection 
for PTSD is effective from September 2005, more than five years 
after the issuance of the April 2000 decision.  Hence, records 
concerning that decision would not be relevant to the current 
level of psychiatric disability imposed by the service-connected 
PTSD.  This situation is parallel to that of Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010), which concerned a VA claim for a 
psychiatric disability and an SSA grant based solely upon an 
orthopedic disability.  In that decision, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) determined 
that the SSA records were not potentially relevant under 
38 U.S.C.A. § 5103A(c)(1), and VA was not obligated to obtain 
such records.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Entitlement to an initial evaluation in excess of 70 percent for 
PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


